DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s supplemental amendment filed on 6/3/2022.  Claims 1-20, 22-23, and 37-40 have been cancelled.

Election/Restrictions
Applicant’s election with traverse of Species E of Figures 11-16 in the reply filed on 6/3/2022 is acknowledged.  The traversal is on the ground(s) that claimed limitations four bar adjustment mechanism (200) also applies to embodiment of Figures 9-10, such traversal found persuasive because the four bar adjustment mechanism (200) is mutually inclusive in Figures 9-16.  For examination purposes, pending claims 21 and 24-36 directed to Figures 9-16 and are addressed below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Stockert 6/1/2022 & 6/8/2022.  See Interview Summary for all details of authorization to amendment.
The application has been amended as follows: 
In independent claim 21, line 10, delete “chip portion” and replace with --chin portion--.
In independent claim 21, line 15, delete “chip portion” and replace with --chin portion--.
In independent claim 21, last line, delete “crossbars” and replace with --cross bars--.
In claim 27, line 2, delete “lead screw” and replace with --of the first and second lead screws--.
In claim 33, line 1, delete “claim 21” and replace with --claim 28--.
In claim 33, lines 3-4, delete “first and second lateral chin portions movably coupled to a chin rest disposed therebetween” and replace with --a chin rest movably coupled to and disposed between the first and second lateral chin portions--.
In claim 36, line 1, delete “claim 34” and replace with --claim 33--.

Allowable Subject Matter
Claims 21 and 24-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21, the art of record when considered alone or in combination neither anticipates nor renders obvious a cervical collar comprising a first lead screw positional laterally on the first side of the anterior component and coupled between a drive gear and a first cross bar of the first pair of cross bars; and a second lead screw positional laterally on the side of the anterior component and coupled between a drive gear and a first cross bar of the first pair of cross bars, in combination with all features recited in the claim.
Regarding dependent claims 24-36, they are allowed due to their dependencies on independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Linares of U.S. Patent Application Publication No. US 2010/0087764A1 discloses an analogous head and neck orthosis (10), Figure 1 illustrates a chin portion (12) and a body portion (22), and a pair of cross bars (14, 16) located on opposing lateral locations of the orthosis (10), Figure 1 further illustrates pair of lead screws (19, 21).  Linares does not disclose the pair of lead screws (19, 21) coupled between a drive gear and a first cross bar of each of the first and second pair of screws.
Miyaji of U.S. Patent Application Publication No. US 2002/0173737A1 discloses a cervical vertebrae orthosis, Figures 6-8 illustrates the orthosis comprising a pair of cross bars (7, 9, 10, 16).  Miyaji invention does not disclose a pair of lead screws coupled between a drive gear and a first cross bar of each of the first and second pair of screws.
Lerman of U.S. Patent No. 6,267,741 discloses thoracic orthosis, Figure 1 illustrates a chin portion (18) movably adjustable relative to a body portion (14).   Lerman does not disclose applicant’s claimed limitations four bar adjustment mechanism comprising pair of cross bars and a pair of lead screws coupled between a drive gear and a first cross bar of the first pair of cross bars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786